DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                ENTERCOM COMMUNICATIONS CORP.,
                           Appellant,

                                     v.

 SMS MARKETINGV, LLC d/b/a SPORTS INFORMATION TRADERS,
                        Appellee.

                               No. 4D20-543

                          [September 17, 2020]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case
No. CACE19-007841.

  Kimberly Kanoff Berman, Jonathan E. Kanov and Jesse T. Schwartz of
Dennehy, Warner, Coleman & Goggin, Fort Lauderdale, for appellant.

   Kraig S. Weiss of Silverberg & Weiss, P.A., Weston, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.